DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. This action is responsive to communication filed 5/17/2022, claims 1 – 4 and 7 – 12 are pending for examination. This action is non-final.
Response to Amendment
Acknowledgement is made claims 1, 2, and 7 – 10 are amended and pending examination.
Acknowledgement is made claims 5 and 6 are cancelled and not presently pending examination.
Response to Arguments
Applicant’s arguments, found on pages 4 – 5 of Remarks dated 5/17/2022, wherein Applicant alleges, “None of the cited references teaches or even suggests a transmitted that can generate RSIDs based on the payloads of packets”, have been fully considered and found persuasive. Claim 1 has been amended to recite, in part, “generate a replication segment identifier (RSID) identifying the packet set, wherein the RSID is generated based on the payload of the ingress packet”, have been fully considered and found not persuasive. The aforementioned claim limitations is not found in the combination of prior art references contained in Office Action dated 12/30/2021. 
Applicant’s arguments, found on pages 4 – 5 of Remarks dated 5/17/2022, wherein Applicant alleges, “Lindhorst and Fouli are related to replication routing, but neither of those references teaches or even suggests anything analogous to RSIDs generated based on packet payloads” and “Song teaches segment routing and has nothing to do with replication routing,” have been fully considered and found persuasive. Examiner indicates that Lindhorst et al. (US 2002/0075873 A1), hereinafter “Lindhorst”, teaches replicating packets for multi-path transmission (Lindhorst Paragraph [0022 – 0024]), and still qualifies as pertinent and analogous art to the claimed invention and is used in the rejection contained herein. 
Ali et al. (US 2020/0195568 A1), hereinafter “Ali”, is cited below in the Claim Rejections 35 USC §103 as teaching at least the amended subject matter of claim 1. Ali is directed to sending copies of packets through a segment routing domain to be received by a receiving device, wherein a signature contained within each copy is a hash of at least a portion of a payload of an original packet (Ali Paragraphs [0022 – 0026] and [0049]). Ali uses such a signature to group packets at the receiving device and performing analysis on each packet which traversed a different route (through different network nodes based upon the signature). As Lindhorst fails to teach particular features of the amended claim 1, particularly wherein the source device receives the first packet as an ingress packet and applying an RSID to any replicated packets, Ali provides these features and further provides motivation to combine these features for analytical purposes.
Based upon the rationale contained herein and the additional search and consideration of the claimed invention, a new rejection is presented herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4 are rejected under 35 U.S.C. §103 as being unpatentable over Lindhorst et al. (US 2002/0075873 A1), hereinafter “Lindhorst”, in view of Ali et al. (US 2020/0195568 A1), hereinafter “Ali”.
Regarding claim 1, Lindhorst teaches an apparatus comprising a first node that comprises packet-processing circuitry and a memory (first node 12), the first node being configured to transmit to a second node a packet set of two or more egress packets (sends IP data traffic to destination node 14) (Lindhorst Fig. 1 and Paragraph [0022]), each of the two or more egress packets being temporarily stored in the memory for being transmitted via a different respective network path connecting the first and second nodes (placing copied packets into respective queues for transmission and sending the packets over multiple diverse paths to the destination device (Lindhorst Paragraphs [0023 – 0024] and [0040])); and 
wherein the packet-processing circuitry is configured to:
copy a payload of a first packet into each one of the two or more egress packets (queues a copy of a packet into transmission queues as copied packets (Lindhorst Paragraph [0040]) wherein each packet comprises a payload (Lindhorst Paragraph [0024]) Examiner’s note: as the source node “enqueues” a copy of each tagged packet “onto each path”, the result is that each tagged packet is copied once for each path, and therefore there are multiple copies of each packet.); 
generate a replication segment identifier (RSID) identifying the packet set, (pushing a label identifier/shim onto the label stack which identifies the packet set (Lindhorst Paragraphs [0039] and [0024])); and 
for each individual one of the two or more egress packets, generate a respective packet header having a respective segment-identifier (SID) stack (pushing identifying data onto a label stack of a packet (Lindhorst Paragraph [0039])), the respective SID stack including at least a first SID and the RSID (label stack includes the sequence number and the label identifier (Lindhorst Paragraph [0039]) generating a sequence number for each packet in the sequence which identifies the place of each individual packet in the sequence (and thus is unique to every packet in the set) (Lindhorst Paragraph [0035])), the first SID identifying a segment for the individual one of the two or more egress packets for reaching the second node (sequence number identifies the individual packet in the sequence and used by the destination node to reconstruct the sequence of packets (Lindhorst Paragraphs [0035] and [0038])), the RSID identifying a replication segment for processing the individual one of the two or more egress packets at the second node (using the label path ID to determine whether to discard or keep received packets (Lindhorst Paragraph [0042])).  
Where Lindhorst teaches copying a payload of a packet into two or more egress packets (queues a copy of a packet into transmission queues as copied packets (Lindhorst Paragraph [0040])), Lindhorst fails to teach of copying a payload of an ingress packet into each of two or more egress packets, transmitting egress packets in response to an ingress packet, wherein the RSID is generated based on the payload of the ingress packet, and an identifier being a segment routing segment identifier.
	However, in analogous art, Ali is directed to a segment routing (SR) method of sending copies of a data packets through different network nodes to a destination, wherein each copy of a packet includes a signature of a packet which is a hash of the original packet (Ali Paragraphs [0042] and [0024 – 0026]). As Ali is directed to segment routing over different network paths (specifically through different network nodes), Ali is pertinent to both Lindhorst and the claimed invention.
Ali specifically teaches copying a payload of an ingress packet into each of two or more egress packets (original packet includes header and payload, and the incoming data packet is the original data packet (Ali Paragraphs [0042] and [0049]) copied packets are sent to a controller, wherein multiple copies of the same packet may be received (Ali Paragraph [0026])), transmitting egress packets in response to an ingress packet (copied packets sent off to the controller after being stamped and including the signature (Ali Paragraph [0049])), wherein a replication segment identifier is generated based on the payload of the ingress packet (a switch receives an incoming data packet and inserts a signature, being a hash value, into the data packet based upon the payload of the original packet (Ali Paragraph [0049] and [0025])), and an identifier being a segment routing identifier (hash signature is an SID (Ali Paragraph [0012])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Ali related to including a signature identifying the original packet for each header of the copy of a packet and apply them to the teachings of Lindhorst for the purpose of being able to group identical copies of a packet by the receiving device. One would be motivated as such as it allows a receiving device to perform analysis on all the copies of a packet received over different network paths based upon a matching signature (Ali Paragraph [0058]).
		
Regarding claim 2, Lindhorst and Ali teach the apparatus of claim 1, wherein the packet-processing circuitry is configured to cause at least one of the respective SID stacks to include another respective SR SID being an identifier of another segment in the respective network path (label stack includes the sequence ID, which is subsequently used to identify the next packet in the sequence (Lindhorst Paragraphs [0039] and [0042]) ID is an SID (Ali Paragraph [0012]) inherits motivation to combine from respective parent claim.).  

Regarding claim 3, Lindhorst and Ali teach the apparatus of claim 1, wherein the first node is configured to receive the ingress packet from a third node or from an application (incoming data packet is the original data packet which is stamped and signed when copied (Ali Paragraph [0049]) inherits motivation to combine from respective parent claim.).  

Regarding claim 4, Lindhorst and Ali teach the apparatus of claim 1, further comprising user equipment configured to implement the first node (source node implemented using a controller within a computer device (Lindhorst Fig. 8 and Paragraph [0050])).  

	Regarding claim 7, Lindhorst and Ali teach the apparatus of claim 1, wherein the packet-processing circuitry is configured to apply a hash function to the payload of the ingress packet to generated the RSID (a switch receives an incoming data packet and inserts a signature, being a hash value, into the data packet based upon the payload of the original packet (Ali Paragraph [0049] and [0025]) inherits motivation to combine from respective parent claim.).

Claims 8 and 9 are rejected under 35 U.S.C. §103 as being unpatentable over Lindhorst in view of Ali and further in view of Mirsky (US 2019/0273813 A1).
Regarding claim 8, where Lindhorst and Ali teach the apparatus of claim 1, Lindhorst and Ali fail to teach wherein the second SID is one of two or more second SIDs generated by the packet-processing circuitry for the respective SID stack and 5wherein the packet-processing circuitry is configurable to adaptively change a number of said second SIDs.
However, in analogous art, Mirsky teaches wherein the second SID is one of two or more second SIDs generated for the respective SID stack (generating multiple SIDs as part of an SRH for a packet to reach a target node (Mirsky Paragraphs [0033 – 0034])) and 5wherein the packet-processing circuitry is configurable to adaptively change a number of said second SIDs (decreasing to zero the amount of values that represent the number of identifiers for a packet (Mirsky Paragraph [0043])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Mirsky related to using multiple identifiers to route nodes through a network and apply them to the teachings of Lindhorst and Ali for the purpose of routing packets through multiple nodes. One would be motivated as such as once a target node arrives at its destination it may have no more destinations, and thus decreasing the number of identifiers to zero (Mirsky Paragraph [0043]).

Regarding claim 9, Lindhorst, Ali, and Mirsky teach the apparatus of claim 8, wherein the packet-processing circuitry is configured to adaptively change the number of said second SIDs based on a feedback from the second 10node (when the final node in a route receives the packet, the node decrements the amount of identifiers to 0 before forwarding a test reply packet to the starting node (Mirsky Paragraph [0035]) starting node adjusts destinations (and therefore each identifier for a destination) based upon the test reply packet (Mirsky Paragraph [0038]) inherits motivation to combine from respective parent claim.).  

Claim 10 is rejected under 35 U.S.C. §103 as being unpatentable over Lindhorst in view of Ali and further in view of Lu et al. (US 2021/0136046 A1), hereinafter “Lu”.
Regarding claim 10, where Lindhorst and Ali teach the apparatus of claim 1, Lindhorst and Ali fail to teach wherein the packet-processing circuitry comprises a value-derivation module and a value converter, the value derivation-module being configured to derive an output value from the payload, the value converter being configured to generate 15the second SID by applying to the output value at least one of a truncation operation and a parsing operation.  
However, in analogous art, Lu teaches a value-derivation module and a value converter, the value derivation-module being configured to derive an output value from the payload, the value converter being configured to generate 15a segment identifier by applying to the output value at least one of a truncation operation and a parsing operation (parsing a request packet to obtain content and an address identifier and using the address identifier to forward the packet (Lu Paragraphs [0063] and [0069])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Lu related to determining routing information by parsing a packet and apply them to the teachings of Lindhorst and Ali for the purpose of routing encrypted packets. One would be motivated as such as this ensures security of forwarding a packet to a target node (Lu Paragraph [0063]).

Claim 11 is rejected under 35 U.S.C. §103 as being unpatentable over Lindhorst in view of Ali and further in view of Mehra et al. (US 2012/0170585 A1), hereinafter “Mehra”.
Regarding claim 11, where Lindhorst and Ali teach the apparatus of claim 1, Lindhorst and Ali fail to teach wherein the packet-processing circuitry is configured to copy a first authentication-code 20value from the ingress packet into each one of the respective headers of the two or more egress packets and wherein the packet-processing circuitry comprises an authentication code computing circuit configured to compute respective second authentication-code values for the respective packet headers of the two or more egress packets.  
However, in analogous art, Mehra teaches copying a first authentication-code 20value from the ingress packet into each one of the respective headers of the two or more egress packets (receiving a validation packet and a first stage module and replicating copies of the validation packet (Mehra Paragraph [0070]) validation packets comprise a header, each with a different value associated with its different path it validates (Mehra Paragraph [0067])) and computing respective second authentication-code values for the respective packet headers of the two or more egress packets (appending a header to each validation packet that encapsulates the other headers from the original packet along with output port information (Mehra Paragraph [0070])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Mehra related to copying validation information when copying packets and apply them to the teachings of Lindhorst and Ali for the purpose of validating network paths that the packets traverse. One would be motivated as such as using validation protocols a destination device may validate multiple paths through a switch fabric (Mehra Paragraph [0007]).

Claim 12 is rejected under 35 U.S.C. §103 as being unpatentable over Lindhorst in view of Ali and further in view of Rosen et al. (US 2003/0016672 A1), hereinafter “Rosen”.
Regarding claim 12, where Lindhorst and Ali teach the apparatus of claim 1, and connecting memory to different respective networking paths (source node comprises a controller and a memory (Lindhorst Paragraph [0050]) source node connected to the multiple paths (Lindhorst Paragraph [0035])), Lindhorst and Ali fail to teach wherein the first node further comprises a packet demultiplexer to connect the first node to the different respective network paths.
However, in analogous art, Rosen teaches a first node further comprises a packet demultiplexer to connect the first node to the different respective network paths (different communication channels are mapped to the same interface using a demultiplexer (Rosen Paragraph [0330])). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Rosen related to using a demultiplexer to connected to separate channels and apply them to the teachings of Lindhorst and Ali for the purpose of using an established tool to create a one-to-many connection. One would be motivated as such as a demultiplexer takes a single input data and switches it to multiple output lines.


Conclusion
The following prior art references were found to be pertinent to Applicant’s claimed invention but were not used in making the rejections presented herein.
Koch et al. (US 2011/0096682 A1) teaches sending redundant packets along different network paths and reconstructing the packet stream at the receiver device.
DeCusatis et al. (US 9,497,075 B2) teaches redundant multipath connections in a network switch architecture.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.B/             Examiner, Art Unit 2454                                                                                                                                                                                           /GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454